Citation Nr: 1043032	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperkeratotic 
callosities of both hands.

2.  Entitlement to service connection for keratoses of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2010, the Veteran failed to report for a Board 
hearing.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence 
shows hyperkeratotic callosities of both hands are related to the 
Veteran's service.

2.  Resolving all doubt in the Veteran's favor, the evidence 
shows keratoses of both feet are related to the Veteran's 
service.


CONCLUSIONS OF LAW

1. Hyperkeratotic callosities of both hands were incurred in 
service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Keratoses of both feet were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service 
connection for hyperkeratotic callosities of both hands and 
keratoses of both feet, further discussion here of compliance 
with the VCAA is not necessary.

Analysis

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In various statements, the Veteran has related that he suffers 
severe calluses of the hands and feet which originated in 
service.  He also submitted the statement from a friend, who was 
his Navy shipmate, who stated that the Veteran started having 
skin problems of the hands and feet in service.  

The Veteran's service treatment records are missing.  In such 
situations there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The record shows treatment for hyperkeratotic callosities of both 
hands and keratoses of both feet since 2007.  The Veteran 
indicated that he has had painful callosities on his palms and 
soles since service.  The Veteran noted that he continued to work 
manual labor after separation from service and that this 
contributed to his hand condition.  

As calluses can be observed, the Veteran and his friend are 
competent to state that the Veteran has had hand and feet 
calluses since separation from service.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to establish 
the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  The Veteran has been consistent in his statements 
and there is no reason to doubt his credibility or his friend's 
credibility.  

Further, lay evidence can be competent and sufficient to 
establish a diagnosis when (1) a layperson is competent to 
identify the medical condition, noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the medical evidence first shows diagnoses of hand and 
feet skin disabilities 29 years after the Veteran's discharge 
from service, the evidence is at least equally balanced in terms 
of whether the Veteran's hyperkeratotic callosities of both hands 
and keratoses of both feet are related to service based on the 
principles of service connection pertaining to continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  Thus, resolving all 
doubt in the Veteran's favor, service connection for 
hyperkeratotic callosities of both hands and keratoses of both 
feet is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for hyperkeratotic callosities 
of both hands is granted.

Entitlement to service connection for keratoses of both feet is 
granted.  



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


